Poli cuanto dictada sentencia en una corte municipal condenando al demandado a pagar al demandante la cantidad de $400 fue interpuesta apelación para ante una corte de distrito.
Por cuanto la corte de distrito que había de conocer de novo del caso se negó a desestimar la apelación mencionada, contra cuya resolución interpuso el demandante el presente recurso de apelación.
Por cuanto el apelado nos pide que desestimemos esta apelación porque carecemos de jurisdicción para resolverla.
Por cuanto en los asuntos de que conocen las cortes de distrito en grado de apelación sólo concede el artículo 295, •húmero 2, del Código de Enjuiciamiento Civil apelación para ante nosotros en materia civil contra la sentencia que 'aquéllas dictaren.
*979Por ouaNto esta apelación no lia sido interpuesta contra sentencia definitiva de la corte de distrito.
Por tanto, debemos desestimar y desestimamos la pre-sente apelación.